ORDER ACCEPTING RESIGNATION AND DISMISSING CAUSE AS MOOT
Comes now the Respondent, James W. Skinner, petitions for leave to resign from the Bar of this State, and tenders his Affidavit pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that Respondent's Affidavit meets the necessary elements set forth in Admission and Discipline Rule 28, Section 17. Accordingly, this Court accepts Respondent's resignation which is to be effective immediately.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that James W. Skinner is hereby removed as a member of the Bar of this State and that the Clerk of this Court remove his name from the roll of attorneys. It is further ordered that the Respondent must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, in light of Respondent's resignation, this disciplinary cause is hereby dismissed as moot.
The Clerk of this Court is directed to forward Notice of this Order in accordance with the provisions of Admission and Discipline Rule 28, Section 3(d) governing disbarment and suspensions.
Costs of this proceeding are assessed against the Respondent.
All Justices concur.